Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sideways pushing member in claims 1-10 and engaging member in claim 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-5,8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang (US 20210060740 A1).
Chiang teaches a main body (abstract) having a shaft (figures 1-2,6-7) and a head portion (head portion 11, figure 2) provided at a front end of the shaft, wherein the shaft includes a gripping end (grip 6, figures 1 and 2) formed at a rear end of the shaft, a receiving chamber (para 0006, 0031, figure 2) is provided in the head portion, a channel is provided in the shaft along a longitudinal direction of the main body (passage 13, figure 2), the channel has a front end connected to the receiving chamber, and an open groove (chamfered portion 141, figure 2) is provided in the shaft and in communication with the channel; 
a ratchet gear (ratchet 21, figure 2) and a pawl (pawl unit 22, figure 2), both mounted in the receiving chamber of the head portion, wherein the ratchet gear is rotatable in the receiving chamber, the pawl is displaceable in the receiving chamber, and the pawl has a front end face meshing with a periphery of the ratchet gear (figures 2 and 3); 
a sideways pushing member (pushing member 31, figure 2) rotatably mounted in the receiving chamber and located behind the pawl (pawl unit 22, figure 2), wherein the sideways pushing member is configured to drive the pawl into displacement when rotated, and an elastic member (elastic member 42, figures 2) is provided between the 
a direction changing device (switch mechanism  3, figure 6, para 0020-0023) having a sideways pushing button (control member 33, figure 2), a rotating rod (moving member 32, figures 2), an engaging member (abut member 43, figure 2), and a slot-like engaging groove (insertion hole 28, para 0026) configured to work with the engaging member; 
wherein the rotating rod is mounted in the channel of the main body, is rotatable in the channel, has a front end aligned with the sideways pushing member (control member 33, figure 2), and has a rear end at the open groove (figure 2); wherein the sideways pushing button is connected to the rotating rod through the open groove and is configured to drive the rotating rod into clockwise or counterclockwise rotation (para 0022-0023,0026 0031 the moving member is capable of this action, figures 10-12); 
wherein the engaging member (abut member 43, figure 2,12-13), is provided at one of a rear end face of the sideways pushing member (pushing member 31, figure 2,7, abut member is underneath pushing member 31 in figures 8-9,10-11; para 0029)  and a front end face of the rotating rod (moving member 32, figures 2,8-9,12-13)  the engaging groove is provided at the other of the rear end face of the sideways pushing member and the front end face of the rotating rod, the engaging member has one end defined as a free end and engaged in the engaging groove, the rotating rod has a central (para 0026, figure 3,12-13).
Regarding claim 2, Chiang teaches engaging member is shaped as a straight rod, has a central axis (abutting member 43, figure 2, 12-13) , and has an opposite end defined as a connecting end (pivot member 41, figure 12) and connected to one of the rear end face of the sideways pushing member (pushing member 31, figure 10)  and the front end face of the rotating rod (moving member 32, figure 10-11), the engaging groove is provided in the other of the rear end face of the sideways pushing member and the front end face of the rotating rod, and the central axis of the engaging member and the central axis of the rotating rod are offset from each other in a longitudinal direction of the engaging groove (para 0024-0026; abuting member is a part of support mechanism 4 and it shown in figures 2,3 6 that central axis of abutting member would be different than central axis of rotating rod).
Regarding claim 3, Chiang teaches the sideways pushing button (control member 33, figure 2) is configured to be secured at a first position along with the rotating rod when driving the rotating rod to rotate clockwise, and the sideways pushing button is (para 0023-0024).
Regarding claim 4, Chiang teaches a first positioning portion and a second positioning portion (figures 2, 6, para 0031-0032) are provided at one of a peripheral wall of the channel (passage 13, para 0031-0032) and the rotating rod, at least one elastic positioning element (rebound member 5, figure 2) is provided at the other of the peripheral wall of the channel and the rotating rod, the elastic positioning element (rebound member 5, figure 2) is elastically coupled with the first positioning portion when the sideways pushing button and the rotating rod are secured at the first position (para 0024), and the elastic positioning element is elastically coupled with the second positioning portion when the sideways pushing button (control member 33,figure 2) and the rotating rod are secured at the second position.
Regarding claim 8, Chiang teaches an opening is provided at a top side or a bottom side of the head portion (head portion 11, figure 2) and is in communication with the receiving chamber, a sealing cover seals the opening (see annotated figure 2 below) a shaft portion is provided at one end of the sideways pushing member (pushing member 31, figure 2), a pivot hole is provided in the sealing cover, and the shaft portion is pivotally provided in the pivot hole (see figures 2-3, 8-9).

    PNG
    media_image1.png
    496
    490
    media_image1.png
    Greyscale



4.	Claim(s) 1,3-7,9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang (US 20210060739 A1).
Chiang teaches a main body (abstract) having a shaft (handle portion 12, figure 2; para 0039) and a head portion (head portion 11, figure 1) provided at a front end of the shaft, wherein the shaft includes a gripping end (para 0033) formed at a rear end of the shaft, a receiving chamber (input opening 112, figure 2) is provided in the head portion, a channel is provided in the shaft along a longitudinal direction of the main body (inside the handle portion 12, figures 2-3), the channel has a front end connected (see second end 423, figure 2) is provided in the shaft and in communication with the channel; 
a ratchet gear (ratchet mechanism 2, figure 5; para 0021) and a pawl (pawl unit 22, para 0021), both mounted in the receiving chamber of the head portion, wherein the ratchet gear is rotatable in the receiving chamber, the pawl is displaceable in the receiving chamber, and the pawl has a front end face meshing with a periphery of the ratchet gear (figures 2, 5-7; para 0021-0022); 
a sideways pushing member (pushing member 31, figure 2; para 0035) rotatably mounted in the receiving chamber and located behind the pawl (pawl unit 22, figure 2), wherein the sideways pushing member is configured to drive the pawl into displacement when rotated, and an elastic member (elastic member 222, figures 2; para 0027) is provided between the sideways pushing member and the pawl and applies an elastic force to keep the pawl meshing elastically with the ratchet gear; and 
a direction changing device having a sideways pushing button (switch mechanism 43, figures 1-8, para 0026-0030) a rotating rod (combined of shaft 42 and driving member 41 of the control assembly 4, figure  2; 0021-0026,0034) 
, an engaging member (positioning pin 13, figure 2), and a slot-like engaging groove (see circumferential slot 421, figure 2) configured to work with the engaging member (para 0036); 
(combined of shaft 42 and driving member 41 of the control assembly 4, figure  2; 0021-0026,0034) 
 is mounted in the channel of the main body, is rotatable in the channel, has a front end aligned with the sideways pushing member (pushing member 31, figure 2; para 0035), and has a rear end at the open groove (see second 423, figure 2); wherein the sideways pushing button is connected to the rotating rod through the open groove and is configured to drive the rotating rod into clockwise or counterclockwise rotation (combined of shaft 42 and driving member 41 of the control assembly 4, figure  2; 0021-0026,0034) 
wherein the engaging member (positioning pin 13, figure 2), is provided at one of a rear end face of the sideways pushing member (pushing member 31, figure 2; para 0035), and a front end face of the rotating rod (combined of shaft 42 and driving member 41 of the control assembly 4, figure  2; 0021-0026,0034) the engaging groove (see circumferential slot 421, figure 2) is provided at the other of the rear end face of the sideways pushing member and the front end face of the rotating rod, the engaging member has one end defined as a free end and engaged in the engaging groove, the rotating rod has a central axis, a center of the free end of the engaging member is offset from the central axis of the rotating rod, and the rotating rod is configured to move the sideways pushing member in different directions and thereby displace the pawl toward (para 0021-0026,0032,0036).
Regarding claim 3, Chiang teaches the sideways pushing button (switch mechanism 43, figures 1-8, para 0026-0030) is configured to be secured at a first position along with the rotating rod  (combined of shaft 42 and driving member 41 of the control assembly 4, figure  2; 0021-0026,0034)  when driving the rotating rod to rotate clockwise, and the sideways pushing button (switch mechanism 43, figures 1-8, para 0026-0030)  is configured to be secured at a second position along with the rotating rod when driving the rotating rod to rotate counterclockwise.
Regarding claim 4, Chiang teaches  a first positioning portion and a second positioning portion are provided at one of a peripheral wall of the channel (inside the handle portion 12, figures 2-3) and the rotating rod ((combined of shaft 42 and driving member 41 of the control assembly 4, figure  2; 0021-0026,0034) , at least one elastic positioning element (third elastic member 511, figure 2 and 4; para 0029-30) is provided at the other of the peripheral wall of the channel and the rotating rod, the elastic positioning element is elastically coupled with the first positioning portion when the sideways pushing button (switch mechanism 43, figures 1-8, para 0026-0030)  and the rotating rod (combined of shaft 42 and driving member 41 of the control assembly 4, figure  2; 0021-0026,0034) are secured at the first position, and the elastic positioning 
Regarding claim 5, Chiang teaches wherein the first positioning portion and the second positioning portion are provided at the peripheral wall of the channel (inside the handle portion 12, figures 2-3), a diametric hole (see second end 423, figure 2,4)  is provided in the rotating rod (combined of shaft 42 and driving member 41 of the control assembly 4, figure  2; 0021-0026,0034) along a diameter and the elastic positioning element (third elastic member 511, figures 2 and 4; para 0029-30) is mounted in the diametric hole and is configured to be moved into the diametric hole or jut out of the rotating rod elastically.
Regarding claim 6, Chaing teaches open groove (see second end 423, figure 2 and figure 4)  is provided in the shaft along a circumference thereof and is located either at the gripping end or not at the gripping end, and a connecting member (figure 2) extends through the open groove and has two ends connected respectively to the sideways pushing button (switch mechanism 43, figures 1-8, para 0026-0030) and the rotating rod (combined of shaft 42 and driving member 41 of the control assembly 4, figure  2; 0021-0026,0034).
Regarding claim 7, Chiang teaches the sideways pushing button (switch mechanism 43, figures 1-8, para 0026-0030) has an annular shape and is provided around the shaft (handle portion 12, figure 2; para 0039).
(head portion 11, figure 1)  and is in communication with the receiving chamber (input opening 112, figure 2), a sealing cover seals the opening, a shaft portion  is provided at one end of the sideways pushing member (pushing member 31, figure 2; para 0035,) a pivot hole is provided in the sealing cover, and the shaft portion is pivotally provided in the pivot hole (see annotated figure 2 directly below  and figures 3-7).

    PNG
    media_image2.png
    534
    392
    media_image2.png
    Greyscale

(gripping end where the user places their hand is towards the end handle portion 12; para 0033) is provided at the rear end of the shaft, and the open groove (see second end 423, figure 2)  is provided between the rear end of the shaft and a front end of the handle.
Regarding claim 10, Chiang teaches the shaft has a periphery provided with an annular groove (see connection between switch mechanism and second compartment 122, figure 2), and the sideways pushing button (switch mechanism 43, figures 1-8, para 0026-0030) has an end edge extending into the annular groove (see figures 2-4).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723     

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723